Case: 17-50938      Document: 00514501100         Page: 1    Date Filed: 06/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 17-50938                            FILED
                                  Summary Calendar                       June 5, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TIMOTHY GALEN TOLBERT, also known as Timothy Tolbert,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:14-CR-104-1


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Timothy Galen Tolbert was convicted of possession with the intent to
distribute methamphetamine, aiding and abetting. After completing his 41-
month prison sentence, Tolbert was released to serve a three-year term of
supervised release. A motion to revoke his supervised release was filed months
after release, alleging that he violated the conditions requiring that he abstain
from drug use and that he not unlawfully possess a controlled substance.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50938     Document: 00514501100     Page: 2   Date Filed: 06/05/2018


                                  No. 17-50938

Tolbert pleaded true to the allegations and was sentenced to nine months of
imprisonment to be followed by 24 months of supervised release. He now
appeals.
      Tolbert challenges a special condition of supervised release imposed by
the district court requiring him to participate in an inpatient drug treatment
program called Lifetime Recoveries based in San Antonio. He challenges the
substantive reasonableness of the special condition, arguing that it is not
related to the relevant sentencing factors and that it places a greater
deprivation on his liberty than necessary because he will receive drug
treatment while incarcerated and because the treatment will hinder his efforts
at finding employment and improving his health.
      We review for plain error. See United States v. Salazar, 743 F.3d 445,
448 (5th Cir. 2014). Although the district court did not set forth findings to
justify imposing this special condition, the court’s reasoning can be inferred
from an examination of the record. See United States v. Caravayo, 809 F.3d
269, 275 (5th Cir. 2015). In light of Tolbert’s underlying drug offense, his past
problems with substance abuse, his drug-related criminal history, and his
drug-related supervised release violations, the record shows that the condition
mandating an inpatient drug treatment program is reasonably related to the
nature and characteristics of Tolbert’s offense as well as to his history and
characteristics. See 18 U.S.C. § 3553(a)(1); 18 U.S.C. § 3583(d)(1); see also
United States v. Fernandez, 776 F.3d 344, 346 (5th Cir. 2015) (indicating that
a special condition must be related to at least one of the relevant § 3553(a)
factors). Given that during his first six months of supervised release, Tolbert
repeatedly violated the conditions requiring that he abstain from drug use and
possession, it is not clear or obvious that the condition is a greater deprivation




                                        2
    Case: 17-50938    Document: 00514501100     Page: 3   Date Filed: 06/05/2018


                                 No. 17-50938

of liberty than necessary to achieve the goals of deterrence, public protection,
and providing needed treatment. See Caravayo, 809 F.3d at 273; § 3583(d)(2).
      The judgment of the district court is AFFIRMED.




                                       3